DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 5, 9, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ragland et al. (US 6437702) in view of Twitchell, Jr. (US 8095070).
Re claims 1, 9, 13, 14:	Ragland teaches a vehicle comprising a first vehicle section comprising a truck cab (not shown) serving as a driver compartment, and a controller (126) serving as a primary wireless network node comprising a an antenna (128) serving as a first type of wireless communications interface and a wireless link (126) serving as a second type of wireless communications interface (col. 3, lines 39-52), a second vehicle section comprising a cargo compartment (102), and a transceiver 
However, Ragland fairly suggest that the controller assembly comprising a third type of communications interface and peripheral wireless network nodes.
Twitchell, Jr. teaches as asset monitoring system comprising a gateway (180) establishing wireless connection with tags (130) serving as peripheral wireless network nodes tagged on the assets (134) (see figs. 1, col. 18, line 60- col. 19, line 60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to adapt the teaching of Twitchell, Jr. to the teachings of Ragland in order to tracks goods using the wireless connections.
Re claim 4:	Wherein the first vehicle section (i.e., truck cab) and the second vehicle section (i.e., cargo, 102) are separated by a physical barrier, and the controller (126) and the transceiver assembly (126) establish the second wireless communications connection through the physical barrier (fig. 2, col. 3, lines 39-52).

Re claim 12.	Wherein the first vehicle section comprises a tractor unit or truck cab, and the second vehicle section comprises a semi-trailer (fig. 1).  

Claim 3 are rejected under 35 U.S.C. 103 as being unpatentable over Ragland as modified by Twitchell, Jr. as applied to claim 1 above, and further in view of Chu et al. (US 6522874).
The teachings of Ragland/Twitchell, Jr. have been discussed above.
Although, Ragland/Twitchell, Jr. teach the controller having antenna reporting the condition of the cargo to the base station or central facility, they fail to teach that the specific authentication and credential are presented to establishing the connection.
Chu teaches a method of establishing satellite connection by providing unique key (see fig. 1; col. 2, line 15-col. 5, line 40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Chu to the teachings of Ragland/Twitchell, Jr. in order to authenticate the user.

Allowable Subject Matter
Claim 16 is allowed.
Claims 2, 6, 7, 8, 10, 11, 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
None of prior art teaches the first type of wireless communications interface is characterized by a first range and a first communications protocol, the second type of wireless communications interface is characterized by a second range and a second communications protocol, and the third type of wireless communications interface is characterized by a third range and a third communications protocol, wherein the first range is greater than the second range, and the second range is greater than the third range, wherein the wired communications connection is established between the primary wireless network node and the secondary wireless network node over a controller area network (CAN) bus system, an electronic logging device (ELD) programmed to collect, analyze, and present vehicle and driver performance data to a second network service, wherein the primary wireless network node is associated with a first set of attributes characterizing capabilities of the first vehicle section, and the secondary wireless network node is associated with a second set of attributes characterizing requirements of the second vehicle section, and the primary wireless network node and the secondary network node are programmed to determine compatibility between the capabilities of the first vehicle section and the requirements of the second vehicle section based on the first and second sets of attributes.  
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Olsen, III et al. (US 7273172) and Herschell et al. (US 7696862) teach an asset monitoring system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG H LEE whose telephone number is (571)272-2401.  The examiner can normally be reached on 7-4:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEUNG H LEE/Primary Examiner, Art Unit 2887